ORDER

PER CURIAM:
Kevin Blue was convicted of one count of committing violence against an offender in the Department of Corrections in violation of Section 217.385, RSMo. Cum Supp.1996. We find no merit to his sole claim on appeal, that the trial court erred in refusing to submit his instruction on self-defense. Because a published opinion would have no precedential value, we affirm by this summary order but have furnished the parties with a memorandum setting forth our reasoning. Affirmed. Rule 30.25(b).